PER CURIAM.
Order reversed, with §10 costs and disbursements, and motion granted, with $10 costs. Held, that the order for the examination of defendants should be set aside, under the rule laid down in Skinner v. Steele, 88 Hun, 311, 34 N. Y. Supp. 748. The only evidence material to the plaintiff’s case which could he given by the defendants would tend to show them guilty of crime and subject them to penalties under the statute. The defendants would be privileged from giving such evidence, and the privilege is asserted by making the motion to set aside the order. See 74 N. Y. Supp. 241.